Exhibit 10.1

QLOGIC CORPORATION

2005 PERFORMANCE INCENTIVE PLAN

TERMS AND CONDITIONS OF STOCK UNIT AWARD

1. General.

Subject to these Terms and Conditions of Stock Unit Award (these “Terms”) and
the QLogic Corporation 2005 Performance Incentive Plan (the “Plan”), QLogic
Corporation (the “Corporation”) has granted to the Grantee (as defined below) a
credit of stock units under the Plan (the “Stock Unit Award” or “Award”) with
respect to the number of stock units provided in the Notice of Grant Agreement
(“Grant Notice”) corresponding to that particular Award grant (subject to
adjustment as provided in Section 7.1 of the Plan) (the “Stock Units”). As used
herein, the term “stock unit” means a non-voting unit of measurement which is
deemed for bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 7.1 of
the Plan) solely for purposes of the Plan and these Terms. The recipient of the
Award identified in the Grant Notice is referred to as the “Grantee.” The
effective date of grant of the Award as set forth on the Grants tab on the CEFS
website (www.ubs.com/cefs/qlgc) is referred to as the “Award Date.” Capitalized
terms are defined in the Plan if not defined herein. The Award has been granted
to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Stock Units vest pursuant to
Section 2. The Stock Units shall not be treated as property or as a trust fund
of any kind.

The Grant Notice and these Terms are collectively referred to as the “Stock Unit
Award Agreement” applicable to the Stock Units, or this “Stock Unit Award
Agreement.”

2. Vesting.

Subject to adjustment under Section 7.1 of the Plan and further subject to early
termination under Section 6 of these Terms, the Award shall vest and become
non-forfeitable with respect to twenty-five (25%) of the total number of Stock
Units on each of the first, second, third and fourth anniversaries of the Award
Date.

3. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Stock Unit Award
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 6 below
or under the Plan.

Nothing contained in this Stock Unit Award Agreement or the Plan constitutes a
continued employment or service commitment by the Corporation or any of its
Subsidiaries, affects the Grantee’s status, if he or she is an employee, as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to remain employed by or in

 

1



--------------------------------------------------------------------------------

service to the Corporation or any Subsidiary, interferes in any way with the
right of the Corporation or any Subsidiary at any time to terminate such
employment or service, or affects the right of the Corporation or any Subsidiary
to increase or decrease the Grantee’s other compensation.

4. Dividend and Voting Rights.

The Grantee shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Stock Units and any
shares of Common Stock underlying or issuable in respect of such Stock Units
until such shares of Common Stock are actually issued to and held of record by
the Grantee. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate.

5. Crediting of Vested Stock Unit Awards; Tax Withholding.

5.1 Crediting of Vested Stock Unit Awards.

On or as soon as administratively practical following each vesting of the
applicable portion of the total Award pursuant to Section 2 (and in all events
not later than two and one-half months after the vesting date), the Corporation
shall deliver to the Grantee a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Stock Units subject to this Award that vest on the applicable
vesting date, unless such Stock Units terminate prior to the given vesting date
pursuant to Section 6. The Corporation’s obligation to deliver or credit shares
of Common Stock with respect to vested Stock Units is subject to the condition
precedent that the Grantee or other person entitled under the Plan to receive
any shares with respect to the vested Stock Units (a) deliver to the Corporation
any representations or other documents or assurances required pursuant to
Section 8.1 of the Plan and (b) make arrangements satisfactory to the
Corporation to pay or otherwise satisfy the tax withholding requirements with
respect to the vested Stock Units. The Grantee shall have no further rights with
respect to any Stock Units that are paid or that terminate pursuant to
Section 6.

The Corporation has established a web – based system for managing Stock Unit
Awards. Currently, UBS Financial Services, Inc. manages Stock Unit Awards. In
the event that the Grantee wishes to sell shares of Common Stock granted
pursuant to a vested Stock Unit Award, the Grantee must contact UBS either by
logging on to the UBS OneSource website (http://www.ubs.com/onesource/qlgc) or
by calling the UBS Call Center at 1-866-756-4421. UBS will request from the
Grantee information regarding the Common Stock to be sold and the order type.

5.2 Responsibility for Taxes. The ultimate liability for any and all tax, social
insurance and payroll tax withholding legally payable by an employee under
applicable law (including without limitation laws of foreign
jurisdictions)(“Tax-Related Items”) is and remains Grantee’s responsibility and
liability and the Corporation (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant or vesting of the Award and the subsequent
sale of the shares of

 

2



--------------------------------------------------------------------------------

Common Stock subject to the Award; and (b) does not commit to structure the
terms of the grant or any aspect of the Award to reduce or eliminate Grantee’s
liability for Tax-Related Items.

Upon the granting of a Stock Unit Awards or the vesting of shares of the Common
Stock in respect of the Stock Unit Awards, the Corporation (or the Subsidiary
last employing the Grantee) shall have the right at its option to (a) require
the Grantee to pay or provide for payment in cash of the amount of any taxes
that the Corporation or the Subsidiary may be required to withhold with respect
to such payment and/or distribution, or (b) deduct from any amount payable to
the Grantee the amount of any taxes which the Corporation or the Subsidiary may
be required to withhold with respect to such payment and/or distribution. In any
case where a tax is required to be withheld in connection with Stock Unit Awards
or the delivery of shares of Common Stock under this Stock Unit Award Agreement,
the Administrator may, in its sole discretion, direct the Corporation or the
Subsidiary to reduce the number of Stock Unit Awards or shares to be delivered
by (or otherwise reacquire) the appropriate number of whole shares, valued at
their then fair market value (with the “fair market value” of such shares
determined in accordance with the applicable provisions of the Plan), to satisfy
such withholding obligation at the minimum applicable withholding rates.
Alternatively, or in addition, if permissible under local law, the Corporation
may sell or arrange for the sale of shares of Common Stock that Grantee is due
to acquire to meet the minimum withholding obligations for Tax-Related Items.
Finally, Grantee shall pay to the Corporation any amount of any Tax-Related
Items that the Corporation may be required to withhold as a result of Grantee’s
participation in the Plan or Grantee’s purchase of shares of Common Stock that
cannot be satisfied by the means previously described.

6. Early Termination of Award.

The Grantee’s Stock Units shall terminate to the extent such units have not
become vested prior to the first date the Grantee is no longer employed by the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of the Grantee’s employment with the Corporation or a Subsidiary,
whether with or without cause, voluntarily or involuntarily. If the Grantee is
employed by a Subsidiary and that entity ceases to be a Subsidiary, such event
shall be deemed to be a termination of employment of the Grantee for purposes of
this Agreement, unless the Grantee otherwise continues to be employed by the
Corporation or another of its Subsidiaries following such event. If any unvested
Stock Units are terminated hereunder, such Stock Units shall automatically
terminate and be cancelled as of the applicable termination date without payment
of any consideration by the Corporation and without any other action by the
Grantee, or the Grantee’s beneficiary or personal representative, as the case
may be. The Administrator shall be the sole judge of whether the Grantee
continues to render employment or services for purposes of this Stock Unit Award
Agreement.

7. Restrictions on Transfer.

Neither the Stock Unit Award, nor any interest therein or amount or shares
payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

 

3



--------------------------------------------------------------------------------

8. Adjustment.

Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan, the Administrator shall make
adjustments if appropriate in the number of Stock Units then outstanding and the
number and kind of securities that may be issued in respect of the Stock Unit
Award.

9. Data Privacy Consent.

Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Grantee’s personal data as described
in this document by and among, as applicable, the Corporation, its Subsidiaries,
or affiliates for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan.

Grantee further understands that the Corporation, its Subsidiaries or affiliates
hold certain personal information about Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock held in the Corporation and details of all Awards or other
entitlements to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Grantee understands that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Grantee’s country, or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Grantee’s country. Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Grantee’s participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom Grantee may elect to deposit any shares of Common Stock acquired
upon vesting of the Award. Grantee understands that Data will be held only as
long as is necessary to implement, administer and manage Grantee’s participation
in the Plan. Grantee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or withdraw the consents herein by contacting
the Corporation’s human resources department. Grantee understands that
withdrawal of consent may affect Grantee’s ability to exercise or realize
benefits from the Award.

10. Nature of Grant.

In accepting the grant of the Award, Grantee acknowledges that: (i) the Plan is
established voluntarily by the Corporation, it is discretionary in nature and it
may be modified, suspended or terminated by the Corporation at any time, as
provided in the Plan and these Terms; (ii) the grant of the Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of stock units, or benefits in lieu of stock units even if stock
units have been granted repeatedly in the past; (iii) all decisions with respect
to future grants will be at the sole discretion of the Corporation;
(iv) Grantee’s participation in the Plan shall not create a right to further
employment and shall not interfere with the ability of the Corporation or its
subsidiaries to terminate Grantee’s employment relationship at any time with or
without cause; (v) Grantee’s participation in the Plan is voluntary; (vi) in the
event that

 

4



--------------------------------------------------------------------------------

Grantee is not an employee of the Corporation, the Award grant will not be
interpreted to form an employment contract or relationship with the Corporation,
and furthermore, the Award grant will not be interpreted to form an employment
contract with the Corporation and any of its Subsidiaries or affiliates;
(vii) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty; (viii) if Grantee vests in his or her Award
and shares of Common Stock are no longer restricted, the value of those shares
of Common Stock acquired upon vesting may increase or decrease in value, even
below the price at which such Award was originally granted; and (ix) no claim or
entitlement to compensation or damages arises from termination of the Award or
diminution in value of the Award or shares of Common Stock acquired pursuant to
the Award and Grantee irrevocably releases the Corporation and its Subsidiaries
and affiliates from any such claim that may arise.

11. Clawback Policy.

Notwithstanding anything else contained herein or in the Plan to the contrary,
this Option Agreement is subject to the Company’s clawback policy, as well as
the “clawback” provisions of applicable law, rules and regulations, as each may
be adopted and in effect from time to time (collectively, the “Clawback
Policy”). The provisions of the Clawback Policy are in addition to (and not in
lieu of) any rights to repayment the Company may have under Section 304 of the
Sarbanes-Oxley Act of 2002 and other applicable laws.

12. Notices.

Any notice to be given under the terms of this Stock Unit Award Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

13. Plan.

The Award and all rights of the Grantee under this Stock Unit Award Agreement
are subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Grantee agrees to be bound by the terms of the Plan and this
Stock Unit Award Agreement. The Grantee acknowledges having read and
understanding the Plan and this Stock Unit Award Agreement. Unless otherwise
expressly provided in other sections of this Stock Unit Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.

 

5



--------------------------------------------------------------------------------

14. Entire Agreement.

This Stock Unit Award Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Stock Unit Award Agreement may be amended pursuant to Section 8.6 of
the Plan. Such amendment must be in writing and signed by the Corporation. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

15. Governing Law.

This Stock Unit Award Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to conflict
of law principles thereunder.

16. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Award pursuant to
Section 7.4 of the Plan, this Stock Unit Award Agreement shall be assumed by, be
binding upon and inure to the benefit of any successor or successors to the
Corporation.

17. Limitation on Participant’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Stock Unit Award Agreement creates only a contractual obligation
on the part of the Corporation as to amounts payable and shall not be construed
as creating a trust. Neither the Plan nor any underlying program, in and of
itself, has any assets. The Grantee shall have only the rights of a general
unsecured creditor of the Corporation with respect to amounts credited and
benefits payable, if any, with respect to the Stock Units, and rights no greater
than the right to receive the Common Stock as a general unsecured creditor with
respect to Stock Units, as and when payable hereunder.

18. Section Headings.

The section headings of this Stock Unit Award Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.

 

6



--------------------------------------------------------------------------------

19. Construction.

It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. The Stock Unit Award
Agreement shall be construed and interpreted consistent with that intent.

20. Acceptance.

In accepting the grant of the Award, Grantee acknowledges receipt of a copy of
the Plan, the Grant Notice and these Terms. Grantee has read and understands the
terms and provisions thereof, and has accepted the Award subject to all terms
and conditions of the Plan, the Grant Notice and these Terms. Grantee
acknowledges that there may be adverse tax consequences upon vesting of the
Award or disposition of the shares of Common Stock acquired upon vesting of the
Award and that Grantee should consult a tax adviser prior to such exercise or
disposition.

 

7